Shulman, Presiding Judge.
Appellant brought suit against appellee on a series of loans she alleged she made to him over an 18-month period. At trial, appellant testified to a series of deposits she made to appellee’s bank account and swore that the money she deposited to that account was so delivered on the express understanding that it would be repaid from the proceeds of the sale of two houses appellee was building. Appellant further testified that at least one of the houses had been sold, but that she had received nothing from appellee. At the close of appellant’s evidence, the trial court granted appellee’s motion for a directed verdict. In her sole enumeration of error, appellant contends *409that the trial court erred in directing a verdict against her on her claim based on the loans made to appellee. We agree.
Decided November 16, 1982.
Claude S. Beck, for appellant
R. John Boemanns, for appellee.
In ruling on appellee’s motion for a directed verdict, the trial court based its decision on its conclusion that appellant had not proved her case by a preponderance of the evidence because her testimony was not clear and because her assertions concerning the deposits allegedly made to appellee’s account were not corroborated by the testimony of appellant’s other witness. It is readily apparent that the trial court construed appellant’s evidence most strongly against her in concluding that appellee was entitled to a judgment as a matter of law. Our review of the evidence, construed most strongly in appellant’s favor as it must be (Francis v. Cook, 248 Ga. 225 (1) (281 SE2d 548)), convinces us that a verdict for appellee was not demanded: appellant testified that there was an agreement that the money she advanced to appellee would be repaid and she testified that she deposited in appellee’s account more than $27,000, all of it to be repaid. That evidence was sufficient to preclude the grant of a directed verdict for appellee.

Judgment reversed.


Quillian, C. J., and Carley, J., concur.